This opinion is subject to administrative correction before final disposition.




                                     Before
                               THE COURT EN BANC 1

                              _________________________

                             Michael J. BROWN
                     First Sergeant (E-8), U.S. Marine Corps
                                    Petitioner

                                            v.

                                UNITED STATES
                                   Respondent

                                   No. 201900050

                                Decided: 29 April 2020

                    Review of Petition for Extraordinary Relief
           in the Nature of a Writ of Mandamus and Writ of Prohibition

                                    Military Judge:
                                   Roger E. Mattioli

    Sentence adjudged 5 March 2018 by a special court-martial convened
    at Marine Corps Base Quantico, Virginia, consisting of officer and
    enlisted members: reduction to E-7. 2

                                  For Appellant:
                     Lieutenant Michael W. Wester, JAGC, USN




    1   Senior Judge HITESMAN took no part in the consideration or decision of this
case.
    2   The convening authority has not yet taken action on the findings or sentence.
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

                                For Appellee:
                        Major Kelli A. O’Neil, USMC
                     LCDR Timothy C. Ceder, JAGC, USN
                       Captain Luke Huisenga, USMC
                       LT Jennifer Joseph, JAGC, USN

   Senior Judge TANG delivered the opinion of the Court, in which Chief
   Judge CRISFIELD, Senior Judge KING, and Judges GASTON and
   STEWART joined. Judge LAWRENCE filed a separate dissenting
   opinion, in which Judge STEPHENS joined.

                           _________________________

                 PUBLISHED OPINION OF THE COURT

                           _________________________

TANG, Senior Judge:
    Following his conviction at special court-martial, but prior to the conven-
ing authority’s action, Petitioner seeks extraordinary relief from this Court in
the nature of a writ of mandamus or a writ of prohibition. Specifically, he
requests that we remove the military judge, grant a mistrial, or appoint a
special master to investigate allegations of unlawful command influence
[UCI]. We granted Petitioner’s request to stay his court-martial proceedings
and directed further briefing regarding this Court’s jurisdiction to entertain
the petition and authority to grant the relief requested. 3 Having considered
the Petitioner’s prayer for relief and the parties’ briefs on the specified issues,
we conclude we have jurisdiction to entertain the petition and further find
that Petitioner has demonstrated a clear and indisputable right to a portion
of the requested relief.

                                I. BACKGROUND

   A panel of officer and enlisted members sitting as a special court-martial
convicted Petitioner of abusive sexual contact and disorderly conduct, and



   3 A panel of this Court previously issued an opinion, Brown v. United States, No.
201900050, 2019 CCA LEXIS 270 (N-M. Ct. Crim. App. Jun. 27, 2019) (op. with-
drawn). The Court En Banc granted the Government’s request for reconsideration
and withdrew the prior panel opinion.




                                         2
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

sentenced him to be reduced to paygrade E-7. Prior to acting on the sentence,
the convening authority granted Petitioner’s request to convene a post-trial
hearing pursuant to Article 39(a), Uniform Code of Military Justice [UCMJ],
10 U.S.C. § 839(a) (2012), to address legal errors asserted in Petitioner’s
clemency request. Specifically, the convening authority convened the post-
trial hearing to address the following issues: (1) whether the military judge
properly declined to provide a mistake of fact instruction; (2) whether he
properly prohibited the Defense from presenting evidence of Petitioner’s
character for truthfulness; and (3) whether he properly prohibited the
Defense from rehabilitating a key Defense witness’ character for truthful-
ness.
    At the Article 39(a) hearing, Petitioner moved to disqualify the military
judge for bias or the appearance of bias. In support of his motion, Petitioner
conducted voir dire of the military judge and introduced evidence that during
the trial the military judge had appeared biased in favor of the Government
and antagonistic toward Petitioner’s trial defense counsel. After hearing oral
argument on that motion, the military judge denied the motion to recuse
himself. He then summarily denied oral argument on the three trial-related
issues the post-trial hearing had been convened to address. Instead, he stated
he would review the record, including the briefs of the parties, and issue
written rulings on those issues. Before the military judge issued his rulings,
Petitioner filed the instant petition for extraordinary relief with this Court.

                               II. DISCUSSION

    This case presents the issue of whether this Court may entertain a peti-
tion for extraordinary relief, even where it does not appear likely that
mandatory appellate review by this Court will obtain, in order to ensure the
fairness of pending court-martial proceedings. The type of harm alleged—the
bias or apparent bias of the presiding military judge—goes to the core of such
proceedings’ fairness, and we are asked to take appropriate action to remedy
that alleged harm before it takes root.

A. Jurisdiction
    “The courts of criminal appeals [CCAs] are courts of limited jurisdiction,
defined entirely by statute.” United States v. Arness, 74 M.J. 441, 442
(C.A.A.F. 2015). The All Writs Act empowers this Court to “issue all writs
necessary or appropriate in aid of [our] jurisdiction[ ] and agreeable to the
usages and principles of law.” 28 U.S.C. § 1651(a); see also United States v.
Denedo, 556 U.S. 904, 911 (2009); LRM v. Kastenberg, 72 M.J. 364, 367
(C.A.A.F. 2013). However, that Act does not serve as “an independent grant
of jurisdiction, nor does it expand [our] existing [limited] statutory jurisdic-

                                       3
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

tion.” Kastenberg, 72 M.J. at 367 (citing Clinton v. Goldsmith, 526 U.S. 529,
534-35 (1999)). Therefore, under the All Writs Act, there are two distinct
analyses: (1) whether the writ is “in aid of the [C]ourt’s existing jurisdiction”;
and (2) whether the writ is “necessary or appropriate,” which relates to the
merits of the issue and the propriety of a court granting relief outside of the
normal appellate process. Denedo v. United States, 66 M.J. 114, 119 (C.A.A.F.
2008) (internal quotation marks omitted).

   1. The doctrine of potential jurisdiction
    While appellate jurisdiction remains essentially inert during the penden-
cy of trial proceedings, the Supreme Court has held that the power to issue
writs “is not confined to the issuance of writs in aid of a jurisdiction already
acquired by appeal.” FTC v. Dean Foods Co., 384 U.S. 597, 603 (1966)
(quoting Roche v. Evaporated Milk Assn., 319 U.S. 21 (1943)). The power also
“extends to the potential jurisdiction of the appellate court where an appeal is
not then pending but may be later perfected.” Id. (emphasis added). As the
Court of Appeals for the Armed Forces [CAAF] has explained, “the doctrine of
potential jurisdiction allows appellate courts to issue opinions in matters that
may reach the actual jurisdiction of the court.” United States v. Howell, 75
M.J. 386, 397 n.4 (C.A.A.F. 2016) (emphasis added) (citing Dean Foods, 384
U.S. at 603). And even when exercising such authority, we are limited to
taking only such action as is necessary or appropriate in aid of our existing
jurisdiction and are not broadly empowered to “oversee all matters arguably
related to military justice.” Ctr. for Constitutional Rights v. United States, 72
M.J. 126, 129 (C.A.A.F. 2013) (quoting Clinton v. Goldsmith, 526 U.S. 529,
536 (1999)).
    The doctrine of potential jurisdiction thus gives us authority to issue writs
in cases with a possible pathway to our review but for which an appeal has
not been—and may never be—perfected. Our potential jurisdiction here
stems principally from two statutes, Articles 66 and 69, UCMJ, 10 U.S.C.
§§ 866, 869, which provide parallel paths for a special court-martial to find its
way to this Court for review. First, Article 66 provides that the Judge
Advocate General [JAG] shall refer to the CCA the records for every trial “in
which the sentence, as approved, extends to death, dismissal of a commis-
sioned officer, cadet, or midshipman, dishonorable or bad-conduct discharge,
or confinement for one year or more.” Article 66(b)(1), UCMJ. Second, Article
69 provides that for cases tried at special court-martial resulting in an
approved sentence not meeting the above threshold, the office of the JAG,
“upon application of the accused,” may review each case for “error prejudicial
to the substantial rights of the accused” (among other things) or the JAG may
send it to the CCA for such review. Arts. 69(b), 69(d), UCMJ.



                                        4
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

    The CAAF has applied the doctrine of potential jurisdiction to support the
authority of CCAs to entertain petitions for extraordinary relief in a variety
of contexts. In Hasan v. Gross, the CAAF considered a petition for a writ of
prohibition to prevent enforcement of the military judge’s order to forcibly
shave the appellant’s beard prior to trial or, in the alternative, a writ of
mandamus ordering removal of the military judge. 71 M.J. 416 (C.A.A.F.
2012). Applying the “heightened standard required for mandamus relief,” the
CAAF ordered the military judge removed from the case due to his apparent
bias. Id. Although the CAAF did not specifically discuss jurisdiction, the only
possible basis was potential jurisdiction—i.e., appellate jurisdiction if Hasan
were eventually convicted and sentenced. 4
    Subsequently, in LRM v. Kastenberg, the CAAF held the Air Force Court
of Criminal Appeals erred in finding it lacked jurisdiction to consider an
alleged sexual assault victim’s petition for a writ of mandamus to compel the
military judge to allow her special victims’ counsel to be heard on matters
involving her rights under Military Rules of Evidence 412 and 513. 72 M.J.
364 (C.A.A.F. 2013). Reiterating that the requested writ must be in aid of the
CCA’s existing jurisdiction, the CAAF explained that “[i]n the context of
military justice, ‘in aid of’ includes cases where a petitioner seeks ‘to modify
an action that was taken within the subject matter jurisdiction of the
military justice system.’ ” Id. at 368 (quoting Denedo, 66 M.J. at 120). The
CAAF found it had jurisdiction in LRM notwithstanding the pretrial proce-
dural posture of the case, since “[a] writ petition may be ‘in aid of’ a court’s
jurisdiction even on interlocutory matters where no finding or sentence has
been entered in the court-martial.” Id.
    Similarly, in United States v. Howell, the CAAF affirmed that CCAs have
jurisdiction to grant a writ of prohibition after findings and sentence have
been reached and the record of trial authenticated, but before the convening
authority has acted. 75 M.J. 386, 390 (C.A.A.F. 2016). In Howell, the military
judge awarded confinement credit under Article 13, UCMJ, and the Govern-
ment contested the propriety of the credit. The CAAF held that even though
the sentence had not been approved by the convening authority (and so the
case was not yet subject to the CCA’s mandatory appellate review under
Article 66(b)), the writ was in aid of the court’s existing jurisdiction because



    4The CAAF later explained that the basis for jurisdiction in Hasan was that the
“harm alleged by the appellant—that the military judge was biased—had the
potential to directly affect the findings and sentence.” Ctr. for Constitutional Rights,
72 M.J. at 129.




                                           5
                  Brown v. United States, NMCCA No. 201900050
                               Opinion of the Court

the writ had “the potential to directly affect the findings and sentence,” which
is within the court’s authority under Article 66. Howell, 75 M.J. at 390
(quoting Ctr. For Constitutional Rights, 72 M.J. at 129). 5
    Only where there is no pathway to its actual jurisdiction has the CAAF
found a CCA to be deprived of potential jurisdiction to entertain a writ
petition. United States v. Arness, 74 M.J. 441 (C.A.A.F. 2015). In Arness, the
petitioner’s approved sentence did not meet the jurisdictional threshold
required for the CCA’s mandatory review under Article 66(b), which fore-
closed that statutory pathway to actual jurisdiction. Id. at 442. In addition,
after completing his review, the Air Force JAG had already elected not to
forward the case to the CCA for review under Article 69(d), which foreclosed
the other statutory pathway to actual jurisdiction. Id. Hence, by the time
Arness filed his writ petition, his case had no possible path to appellate
review by the CCA and was effectively over. Unsurprisingly, the CAAF
concluded the CCA lacked jurisdiction over the writ petition, focusing on the
fact that both pathways to actual jurisdiction—Article 66 and Article 69—
were closed. Id. at 443.

    2. Analysis
    Applying this law to the facts and circumstances of this case, we find we
have potential jurisdiction and may entertain the petition. While the ad-
judged sentence of reduction to E-7 (as yet unapproved) would appear likely
to foreclose the pathway to mandatory appellate review under Article 66, that
proposition is itself tenuous, as it rests on the assumption that none of the
issues taken up at the post-trial Article 39(a) session results in a mistrial. 6 In
any event, even assuming there is no pathway to mandatory jurisdiction
under Article 66, the Article 69 pathway to jurisdiction remains open since



    5 A CCA’s authority under Article 66 is to “affirm only such findings of guilty and
the sentence or such part or amount of the sentence, as it finds correct in law and
fact and determines, on the basis of the entire record, should be approved.” Art. 66(c),
UCMJ.
    6 See United States v. Shahan, No. ARMY MISC 20160776, 2016 CCA LEXIS
740, at *16 (A.C.C.A. Dec. 23, 2016) (unpub. op.) (finding that granting a mistrial is
within a trial court’s discretionary authority under Rule for Courts-Martial [R.C.M.]
915(a), Manual for Courts-Martial, United States (2016 ed.), to remedy an issue of
instructional error after findings have been announced); R.C.M. 915(c) (“A declara-
tion of a mistrial shall have the effect of withdrawing the affected charges and
specifications from the court-martial [and] . . . shall not prevent trial by another
court-martial on the affected charges and specifications . . . .”).




                                           6
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

the JAG could still receive the case and send it to this Court for review. As we
have previously found, Article 69 can just as validly serve as a source of this
Court’s potential jurisdiction as Article 66. See United States v. Booker, 72
M.J. 787, 797 (N-M. Ct. Crim. App. 2013) (concluding that review of a writ
petition “is ‘in aid’ of our jurisdiction [where] we could also acquire appellate
jurisdiction over this case if the Judge Advocate General exercised her
authority under Article 69(d), UCMJ, to forward the record of trial to us for
review following a finding of guilty”). 7
   This view is consistent with our superior court’s precedents, in which the
doctrine of potential jurisdiction has repeatedly allowed appellate courts to
entertain petitions for extraordinary relief so long as a pathway to actual
appellate jurisdiction still exists. Such potential jurisdiction exists even
though there may still be several conditions precedent to ultimate review by
the CCA at the time the writ petition is filed, and it exists even if there is a
chance the case will never receive CCA review, as long as some pathway to
our actual jurisdiction yet remains. Indeed, the cases discussed above in
which potential jurisdiction was found to exist all involved intervening
conditions precedent to perfection of CCA jurisdiction, making it possible that
each case could ultimately have escaped appellate review.




   7  The Government argues that Arness “abrogate[s]” this Court’s holding in United
States v. Booker insofar as it found potential jurisdiction existed based on the JAG’s
possible referral under Article 69(d), UCMJ. Respondent’s Answer on Specified Issue
of 5 Apr 2019 at 9. We disagree. In Arness, CAAF did not address the concept of
potential jurisdiction because Arness sought a writ of error coram nobis. The Court
premised its decision on two main points: (1) the statutory interpretation of Article
69(d), UCMJ, focusing on the words “in such case”; and (2) its rejection of two prior
Court of Military Appeals cases and their “expansive concepts of remedial jurisdic-
tion” that were “seriously undermined” by the Supreme Court’s holding in Clinton v.
Goldsmith, 526 U.S. 529, 534-35 (1999). Arness, 74 M.J. at 443. Booker relied on
neither of the premises CAAF rejected in Arness. In fact, this Court has previously
held it had jurisdiction to consider an extraordinary writ in a case incapable of
meeting the sentence threshold for mandatory CCA review under Article 66. See
United States v. Black, No. 200600042, 2006 CCA LEXIS 104 (N-M. Ct. Crim. App.
May 15, 2006) (unpub. op.) (finding the Court had jurisdiction to consider the
extraordinary writ but denying relief in a case involving an officer facing special
court-martial).




                                          7
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

    In Howell, the sentence that was adjudged would trigger Article 66 appel-
late review only if the convening authority were to approve it. 8 However,
based on the version of Article 60 applicable at the time of Howell’s offenses,
the convening authority had “clear unfettered discretion . . . to modify the
findings and sentence.” United States v. Nerad, 69 M.J. 138, 145 (C.A.A.F.
2010); see also Article 60(c)(1), UCMJ, 10 U.S.C. § 860(c)(1) (2006) (“The
authority under this section to modify the findings and sentence of a court-
martial is a matter of command prerogative involving the discretion of the
convening authority.”). 9 Hence, the convening authority could have radically
modified the sentence, or disapproved the findings and sentence entirely, as a
matter of “command prerogative.” Id. Yet the CAAF still found potential
jurisdiction in spite of the lack of an “approved” sentence triggering our
mandatory review under Article 66. This jurisdictional prerequisite is not
unlike the prerequisite under Article 69(d) for our actual jurisdiction in
Petitioner’s case.
    In LRM and Hasan, the writ petitions were filed prior to trial. Thus, at
the time the CCAs were deciding whether they had potential jurisdiction to
hear those petitions, it was unknown whether the accused in those cases
would even be convicted, let alone whether the sentence would be above the
Article 66(b) threshold and, if so, whether that sentence would be approved
by the convening authority. The multiple procedural assumptions that had to
be made to view those cases as possibly qualifying for appellate review under
Article 66(b) are no different in kind from the assumptions required here to
divine whether the JAG will receive a qualifying appeal and elect to forward
the case to this Court for review under Article 69(d). 10 Nevertheless, the



   8 Recall that a CCA’s mandatory jurisdiction under Article 66(b), UCMJ, is based
on the sentence being above a certain threshold “as approved” by the convening
authority. 10 U.S.C. § 866(b) (2006).
   9  The National Defense Authorization Act for Fiscal Year 2014, Pub. L. No. 113-
66, 127 Stat. 672 (2013), amended Article 60(c)(4), UCMJ, and restricted the
convening authority’s authority to modify sentences for all but the most minor
offenses committed on or after 24 June 2014. Specifically, the changes to Article
60(c)(4), UCMJ, prohibit the convening authority from “disapprov[ing], commut[ing],
or suspend[ing] in whole or in part an adjudged sentence of confinement for more
than six months or a sentence of dismissal, dishonorable discharge, or bad conduct
discharge” unless certain exceptions exist.
   10  Again, this is assuming none of the issues taken up at the post-trial Article
39(a) session results in mistrial, which would revive the possible pathway to review
under Article 66.




                                         8
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

CAAF still held jurisdiction existed to consider the writ petitions in both
LRM and Hasan.
    Nor is the potential for harm less here than in any of those cases. Argua-
bly, the alleged bias of the military judge has a far greater potential to
prejudice Petitioner’s substantial rights in this case—and affect the findings
and sentence—than a special victims’ counsel’s ability to present oral argu-
ment, which the CAAF in LRM found could impact the military judge’s
determination of what evidence would be admitted at trial. 11 Indeed, the
harm alleged in Hasan—the bias or apparent bias of the presiding military
judge—is precisely the harm Petitioner seeks relief from here. The CAAF
recognized that this harm has the potential to directly affect the findings and,
by extension, the sentence with respect to potential jurisdiction vis-à-vis
Article 66 review by a CCA. Such harm could also cause error prejudicial to
the substantial rights of Petitioner with respect to potential jurisdiction vis-à-
vis Article 69 review. The mere fact that Petitioner’s court-martial has
arrived at findings and a sentence (both as yet unapproved) does not change
this analysis. 12
    The number of further steps that must be taken to perfect an appeal es-
tablishing the Court’s actual jurisdiction, or the likelihood that the relevant
decision-makers will make the requisite decisions, is and should not be
legally dispositive. It is an equally unnecessary—and impossible—task for
judges to divine in advance how the members would act in Hasan or LRM,
how the convening authority would act in Howell, or how the JAG will act in
this case, when deciding issues of potential jurisdiction. 13 Here, the simple



    11 And here, a principal issue regarding the alleged bias or appearance of bias by
the military judge is his unwillingness to hear oral argument on various post-trial
issues from the parties’ counsel, which arguably has a much greater potential to
impact the findings and sentence than hearing oral argument on discrete issues of
privilege from an alleged victim’s counsel.
    12 Moreover, the convening authority in this case ordered the post-trial Article
39(a) session “to reconsider . . . trial ruling[s] that substantially affect[ ] the legal
sufficiency of any findings of guilty or the sentence.” Rule for Courts-Martial [R.C.M.]
1102(b)(2). Reconsideration of those rulings could result in a mistrial, which would
affect the findings and sentence.
    13Nowhere in Howell did the CAAF speculate about the likelihood that the con-
vening authority would approve the sentence as adjudged. The court merely held “the
doctrine of potential jurisdiction allows appellate courts to issue opinions in “matters
that may reach the actual jurisdiction of the court.” United States v. Howell, 75 M.J.
386, 397 n.4 (C.A.A.F. 2016) (emphasis added) (citing Dean Foods, 384 U.S. at 603).



                                           9
                  Brown v. United States, NMCCA No. 201900050
                               Opinion of the Court

fact remains that this case may yet reach our jurisdiction. That makes this
case similar to Howell, LRM, and Hasan, and unlike Arness (in which both
the Article 66 and the Article 69 pathways were foreclosed). Because Peti-
tioner’s case may still reach this Court, and because the error he alleges has
the potential to prejudice his substantial rights and the potential to directly
affect the findings and sentence, we conclude we have potential jurisdiction to
entertain his writ petition.
    The Government misconstrues Arness 14 in arguing that since the JAG’s
referral decision is a “statutory prerequisite” for CCA review of the case on
direct appeal, a CCA has no potential jurisdiction through the Article 69
pathway until the JAG makes that referral decision. See Arness, 74 M.J. at
443. First, the CAAF’s denial of potential jurisdiction in Arness focuses on the
fact that not only had the approved sentence failed to meet the threshold for
mandatory review under Article 66, but the JAG had already elected not for
refer the case for CCA review under Article 69 and the case was final under
Article 76. Arness, 74 M.J. at 443. Under such circumstances, it is unsurpris-
ing that the CAAF found “the CCA misread Article 69 and, in doing so, its
own jurisdiction.” Id. Here, unlike in Arness, the JAG has not yet made any
decision under Article 69, and since such a decision could still send the case
to this Court for review, the pathway for potential jurisdiction under Article
69 remains open.
    Second, construing Arness in this fashion would undermine the doctrine
of potential jurisdiction itself, which is premised on the very idea that “an
appeal is not then pending but may be later perfected,” statutorily or other-
wise. Dean Foods, 384 U.S. at 603 (emphasis added). The JAG’s referral
decision under Article 69 is no more or less a “statutory prerequisite” than
the requirement of a convening authority’s approval of a sentence meeting
the threshold under Article 66(b)(1). Yet despite this “statutory prerequisite”
under Article 66(b)(1), the CAAF has repeatedly found that CCAs have
potential jurisdiction via Article 66 to entertain writ petitions in cases
without an “approved” sentence meeting that threshold (Howell) or, indeed,
without any sentence at all (Hasan and LRM). The cart-before-the-horse view
that the statutorily-relevant decision for initiation of a CCA’s actual jurisdic-
tion (whether by the convening authority or the JAG) must be made before
potential jurisdiction could obtain inexorably leads to the conclusion that no



The existence of potential jurisdiction did not turn on the likelihood of actual
jurisdiction resulting, merely its possibility.
   14   See Resp’t’s Answer on Spec’d Issue of 5 Apr 2019 at 6.




                                           10
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

case would ever be subject to potential jurisdiction by a CCA, in contraven-
tion of Dean Foods.
    Lastly, Arness is in any event distinguishable in one important aspect
because it involved a petition for a writ of error coram nobis filed after
completion of appellate review by the JAG under Article 69, UCMJ. A writ of
error coram nobis is fundamentally different from a writ of mandamus. The
Latin phrase coram nobis “literally translates ‘let the record remain before
us.’ ” Loving v. United States, 62 M.J. 235, 251 (C.A.A.F. 2005) (citation
omitted). Coram nobis is “simply a further ‘step in [the] criminal’ appeal,”
which is “properly viewed as a belated extension of the original proceeding
during which the error allegedly transpired.” Denedo, 556 U.S. at 913
(quoting and citing United States v. Morgan, 346 U.S. 502, 505, n.4 (1954)). A
writ of error “coram nobis is but an extraordinary tool to correct a legal or
factual error.” Id. (citing Morgan, 346 U.S. at 505 n.4).
    A CCA’s authority to grant a writ of error coram nobis is a function of its
earlier jurisdiction in that case, not an exercise of the All Writs Act. See id. at
914 (emphasis added) (“Quite apart from the All Writs Act, we conclude that
the NMCCA has jurisdiction to entertain respondent’s request for a writ of
coram nobis.”). Thus, as an error coram nobis case, Arness does not impact
our potential jurisdiction in this case. The very basis for jurisdiction to
entertain a writ of error coram nobis is that the court had prior jurisdiction
and that the court acted and now needs to correct its prior action. There can
be no jurisdiction to entertain a writ of error coram nobis in a court that has
not previously exercised jurisdiction over the case. Thus, ultimately, Arness
simply stands for the unsurprising proposition that a CCA may not extend
jurisdiction it never had, to correct an earlier error it never made, in a case
subject only to JAG review after the JAG denied relief, elected not to refer the
case to the CCA, and the case was final. Had the court held otherwise, it
would have sanctioned the type of end-run around Article 69, UCMJ, JAG
review that the Government fears. 15 Petitioner is not seeking an extension of
jurisdiction we never had. Nor are we interfering with any Article 69, UCMJ,
review the JAG may eventually conduct in Petitioner’s case. Instead,
Petitioner seeks exercise of our potential jurisdiction (based on the actual



   15  The Government argues that if this Court finds it has jurisdiction in this case,
this “opens the door to substantive, merits review, of cases never before heard by this
Court,” allowing “subjurisdictional cases to receive merits review.” Resp’t’s Mot. for
En Banc Recon. of 21 Aug 2019 at 4. We disagree. As we will further discuss below,
the extraordinary writ standard of review prevents this.




                                          11
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

jurisdiction that we may yet have) as we have outlined above. And, as to the
portions of his petition that may meet the extraordinary writ standard of
review—separate and apart from post-trial appellate review—we are
empowered to act. We therefore proceed to the merits of his petition.

B. Merits of the Writ Petition

   1. Writ standard of review
    Under the All Writs Act, even when a writ may be “in aid of” a court’s
jurisdiction, the writ may issue only when “necessary or appropriate.”
Denedo, 66 M.J. at 121. The propriety of issuance of the writ is a second,
separate analysis.
    A writ of mandamus is “a drastic instrument which should be invoked
only in truly extraordinary situations.” United States v. Labella, 15 M.J. 228,
229 (C.M.A. 1983). This writ has traditionally been used “to confine an
inferior court to a lawful exercise of its prescribed jurisdiction or to compel it
to exercise its authority when it is its duty to do so.” Roche, 319 U.S. at 26.
Only exceptional circumstances amounting to a “clear abuse of discretion or
usurpation of judicial power” justify the invocation of such a writ. Bankers
Life & Casualty Co. v. Holland, 346 U.S. 379, 383 (1953) (citation and
internal quotation marks omitted).
    The high standard for issuance of a writ ensures that the writ does not
serve as a substitute for ordinary course appellate review. “[A]n appellate
court cannot rightly exercise its discretion to issue a writ whose only effect
would be to avoid [the statutory] conditions [of appellate review] and thwart
the Congressional policy against piecemeal appeals in criminal cases.” Roche,
319 U.S. at 30 (citing Cobbledick v. United States, 309 U.S. 323 (1940)). It is a
strict application of the writ standard of review that ensures maintenance of
“orderly appellate procedure” and prevents “use of the writ as a substitute for
an appeal.” Adams v. United States ex rel. McCann, 317 U.S. 269, 274 (1942).
    Therefore, to prevail on an extraordinary writ before our Court, CAAF
has held that a petitioner must show that: “(1) there is no other adequate
means to attain relief; (2) the right to issuance of the writ is clear and
indisputable; and (3) the issuance of the writ is appropriate under the
circumstances.” Hasan, 71 M.J. at 418 (citing Cheney v. United States Dist.
Court, 542 U.S. 367, 380-81 (2004)).
    As an initial matter, we note that in addition to asking this Court for a
writ of mandamus disqualifying the military judge, Petitioner also seeks
relief for the substantive issues he raised in clemency that are currently
pending before the military judge in the post-trial Article 39(a) session. For
this other requested relief, there exists “other adequate means to attain

                                       12
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

relief” during the normal course of the post-trial proceedings and the normal
course of post-trial review. Therefore, Petitioner does not meet the standard
for extraordinary writ consideration of the substantive issues that underlie
the post-trial Article 39(a) session or his newly raised claim of UCI.
    By contrast, the normal appellate process is not an “adequate means to
attain relief” from the harm Petitioner alleges—that a biased or apparently
biased judge will continue to preside over his court-martial. This is true
regardless of Petitioner’s sentence and whether it would qualify for Article
66, UCMJ, review without referral by the JAG because Petitioner’s trial is
still not complete.
    Unique to this case, based on its procedural posture, the military judge
has been called on to review the propriety of three of his trial rulings at a
post-trial Article 39(a) session ordered by the convening authority. He has
been asked to consider whether he erred in those decisions—and to potential-
ly grant Petitioner a mistrial—when some evidence has been raised to
suggest the military judge is or appears to be biased against Petitioner and/or
his counsel. The military judge may have but one remaining ruling—denying
a mistrial. Or he could elect to grant a mistrial and potentially be detailed to
preside over a second trial should the convening authority pursue one.
Regardless of the number or quality of remaining discretionary actions the
military judge will be called upon to take in Petitioner’s case, the military
judge is still presiding over the case and has substantive rulings pending
which could affect the findings and the sentence. The harm Petitioner alleges
is the same as was present in Hasan. Therefore, we find the first prong of
Hasan met in relation to Petitioner’s request to disqualify the military judge.
  For this issue, we therefore turn to the substance of the writ petition:
whether “the right to issuance of the writ is clear and indisputable” and
whether “the issuance of the writ is appropriate under the circumstances.” Id.

   2. Standard for disqualification of a military judge
    An accused “has a constitutional right to an impartial judge,” United
States v. Martinez, 70 M.J. 154, 157 (C.A.A.F. 2011) (citation omitted), and a
right to “present his case with assurance that the arbiter is not predisposed
to find against him.” United States v. Butcher, 56 M.J. 87, 90 (C.A.A.F. 2001)
(quoting Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980)). That said,
“[t]here is a strong presumption that a judge is impartial, and a party
seeking to demonstrate bias must overcome a high hurdle, particularly when
the alleged bias involves actions taken in conjunction with judicial proceed-
ings.” United States v. Quintanilla, 56 M.J. 37, 44 (C.A.A.F. 2001). R.C.M.
902 “divides the grounds for disqualification into two categories—specific



                                      13
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

circumstances connoting actual bias and the appearance of bias.” Quintanil-
la, 56 M.J. at 44-45.
    Among the specific situations requiring recusal on grounds of actual bias
is “[w]here the military judge has a personal bias or prejudice concerning a
party.” R.C.M. 902(b)(1) (emphasis added). “[R]emarks, comments, or rulings
of a judge do not constitute bias or partiality, ‘unless they display a deep-
seated favoritism or antagonism that would make fair judgment impossible.’ ”
Quintanilla, 56 M.J. at 44-45 (quoting Liteky v. United States, 510 U.S. 540,
555 (1994)). As the Supreme Court has explained, “judicial rulings alone
almost never constitute a valid basis for a bias or partiality motion.” Liteky,
510 U.S. at 555. Rather, “only in the rarest circumstances” would a military
judge’s rulings “evidence the degree of favoritism or antagonism required”
when no extrajudicial evidence of bias is involved. Id. Moreover, “judicial
remarks during the course of a trial that are critical or disapproving of, or
even hostile to, counsel, the parties, or their cases, ordinarily do not support a
bias or partiality challenge.” Id. Simply put, “expressions of impatience,
dissatisfaction, annoyance, and even anger, that are within the bounds of
what imperfect men and women . . . sometimes display” do not establish bias
or partiality. Id. at 555-56.
    Regarding the appearance of bias, “a military judge shall disqualify him-
self or herself in any proceeding in which that military judge’s impartiality
might reasonably be questioned.” R.C.M. 902(a). We thus use an objective
standard to identify the appearance of bias: “[a]ny conduct that would lead a
reasonable [person] knowing all the circumstances to the conclusion that the
judge’s impartiality might reasonably be questioned.” Hasan, 71 M.J. at 418
(first alteration in original) (citation omitted). Recusal of the military judge
based on the appearance of bias “promote[s] public confidence in the integrity
of the judicial process.” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S.
847, 858 n.7 (1988); see also Liteky, 510 U.S. at 548 (“[W]hat matters is not
the reality of bias or prejudice but its appearance.”). Apparent bias is of
special importance in a military justice system, in which commanders
convene courts-martial and select the members who serve on them. In such a
system, “military judges serve as the independent check on the integrity” of
the process; thus, the very validity of our system of military justice “depends
on the impartiality of military judges in fact and in appearance.” Hasan, 71
M.J. at 418-19 (emphasis added).

   3. Review of the military judge’s actions during trial
   Petitioner bases his allegations of bias on a perceived disparity in the
military judge’s rulings on objections between the Defense and the Govern-
ment, on the military judge’s demeanor during the trial, and on the military


                                       14
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

judge’s evidentiary and instructional rulings adverse to the Defense. During
the post-trial Article 39(a) session, Petitioner’s trial defense counsel submit-
ted four affidavits and called two witnesses in support of his motion for
recusal.
    Affidavits were submitted from the court reporter, the bailiff, a Marine
who served as a brig chaser, and a Defense witness, all of whom had observed
Petitioner’s trial. In the affidavits, these observers stated that the military
judge had appeared to favor the Government in dealing with objections, used
a harsher tone of voice and attitude when addressing the Defense, and
afforded the Government wider latitude in questioning witnesses. One
observer stated that the military judge had rolled his eyes and shaken his
head several times during Defense arguments.
    The Defense also submitted a detailed breakdown of the military judge’s
rulings on trial objections, arguing that the military judge had sustained
more Government objections than Defense objections, often without requiring
the Government to articulate its objection or allowing the Defense to respond.
The Defense also submitted evidence that the counsel were so concerned that
the military judge disliked the lead trial defense counsel that they made a
last-minute change, having the assistant defense counsel deliver the closing
argument even though she was less prepared to do so.
    During the post-trial hearing, the Defense also presented testimony from
two of the witnesses who had observed Petitioner’s trial: the court reporter
and a Defense witness. They expanded upon the statements in their affida-
vits. The court reporter explained that the military judge had rolled his eyes
at the lead trial defense counsel and appeared to be frustrated with him. The
Defense witness stated he believed the military judge had treated the
Defense more harshly and appeared to assist the Government during
objections.
    We find this evidence, which all relates to the military judge’s conduct
within the judicial context, fails to rebut the strong presumption of the
military judge’s impartiality. Our review of the record indicates that the
military judge entertained all of the trial defense counsel’s pretrial motions,
including last-minute issues that arose on the first day of trial. He permitted
extensive oral argument on the motions and often ruled in the Defense’s
favor. He asked probing questions of both sides, compelled the Government to
produce transcripts and witnesses for trial, and granted the Defense’s only
challenge for cause of a member, which the Government opposed. We find no




                                      15
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

indication that the military judge limited the Defense’s ability to present its
theme, theory, and case. 16 Taken together, the military judge’s conduct
during the trial does not demonstrate actual bias or the appearance of bias.

   4. Post-trial Article 39(a) hearing
    Immediately after findings were announced, Petitioner’s trial defense
counsel filed a written motion for a mistrial, arguing the military judge erred
by instructing the members on the defense of accident instead of the defense
of mistake of fact as to identity. 17 The military judge heard oral argument on
the motion, denied it, and the case proceeded to sentencing. After adjourn-
ment, the defense counsel filed an extensive clemency request with the
convening authority, outlining his view of three substantive legal errors he
argued the military judge made and requesting a post-trial hearing. In
addition to alleging the military judge erred by refusing to provide the
mistake of fact instruction, the Defense argued the judge further erred by
refusing to permit the Defense to present evidence of the character for
truthfulness of Petitioner and his then-girlfriend, who was a key witness at
trial. When the convening authority’s staff judge advocate advised the
convening authority against ordering a post-trial Article 39(a) session, the
trial defense counsel filed another clemency request, outlining what he urged
were errors in the staff judge advocate’s analysis and reiterating his request
for a post-trial Article 39(a) session.
    The convening authority then ordered a hearing on the three requested
issues. The decision of whether to grant such a request for a post-trial Article
39(a) hearing is “a matter for the convening authority’s sound discretion.”
United States v. Meghdadi, 60 M.J. 438, 441 (C.A.A.F. 2005) (quoting United
States v. Ruiz, 49 M.J. 340, 348 (C.A.A.F. 1998)). The convening authority did



   16  We note the lead trial defense counsel’s view of relevance was at times some-
what creative, as was his view of the appropriate Military Rule of Evidence 403
balancing of the evidence he sought at times to elicit. These views, combined with the
trial defense counsel’s persistence in pursuing these theories—often re-approaching
the same lines of questioning after Government objections had been sustained—may
have contributed to the appearance of annoyance by the military judge and his
sustaining of Government objections sometimes without elaboration of their basis.
   17   Petitioner was convicted of grabbing the buttocks of the female victim at a
formal military ball. His defense was that he must have mistaken the victim for his
girlfriend, who was also at the ball, closely resembled the victim, and had switched
places with the victim in a crowded area next to Appellant just prior to the offensive
touching.




                                         16
                  Brown v. United States, NMCCA No. 201900050
                               Opinion of the Court

so in this case, even though such requests are “generally disfavored.” Id.
(quoting United States v. Williams, 37 M.J. 352, 356 (C.M.A. 1993)). Once the
convening authority ordered the post-trial Article 39(a) session, the Defense
filed a post-trial written motion for a mistrial based on the three alleged legal
errors, attaching his correspondence with the convening authority to the
motion. He requested the convening authority recommend that the trial
judiciary assign a different military judge to the post-trial hearing, and he
asked the trial counsel to support a motion for the military judge to recuse
himself. The convening authority and trial counsel denied these requests, and
the Government opposed the motion for a mistrial.
    At the post-trial Article 39(a) session, Petitioner was represented by civil-
ian defense counsel in addition to his military defense counsel, which
included the lead trial defense counsel Petitioner alleges was the subject of
the military judge’s ire. This civilian defense counsel had not represented
Petitioner at trial. The military judge opened the Article 39(a) session by
stating that the convening authority had ordered the post-trial hearing to
“inquire into three matters,” 18 which were the three alleged substantive
errors the Defense had raised. When asked later, the military judge reiterat-
ed that the purpose of the post-trial hearing was “to look at those three
issues” that were alleged in the clemency submissions. 19 He noted that the
Defense had also made a recusal motion and stated, “[S]o we will take that
up on the record as well.” 20
    The military judge then permitted voir dire in connection with the motion
to recuse. During voir dire, the civilian defense counsel attempted to question
the military judge on his knowledge of the standard for recusal. He sought to
probe the military judge’s thought process for ruling the way he did on the
three substantive issues that were the subject of the hearing. Many of the
civilian defense counsel’s questions and comments—couched as questions—
were inappropriate for voir dire. 21 They constituted an apparent attempt to
quiz the military judge on his knowledge of certain legal standards or to get



   18   App’x C to Petition [Art. 39(a) Hearing], Track 1 at 4:05.
   19   Art. 39(a) Hearing, Track 3 at 24:45.
   20   Art. 39(a) Hearing, Track 1 at 4:42.
   21 For example, at one point, the counsel defended his lines of inquiry by asking,
“How can I show you or get into your mind about the appearance of your own
potential bias without asking you questions about particular determinations that you
made?” Id. at 32:15-32:33.




                                               17
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

him to commit to certain positions favorable to the Defense. 22 When asked
why he had denied the post-findings mistrial motion, the military judge
stated his justification for denying the mistrial was in the record. 23 He stated
his ruling was a legal, evidentiary ruling based on what he had observed in
court—not a ruling based on bias. It is apparent that the civilian defense
counsel was attempting to co-opt the voir dire process to probe the military
judge’s past and future decision-making process as it related to the three
substantive issues that were the subject of the Article 39(a) session. Never-
theless, the military judge answered the questions he believed were proper
for voir dire. Whenever the trial counsel objected and attempted to confine
voir dire to its proper purpose, the civilian defense counsel requested and the
military judge permitted him to be heard in response.
     After voir dire, the military judge permitted the Defense to present evi-
dence and argument in support of their recusal motion. Although the trial
counsel was willing to stipulate that the court reporter—a key Defense
witness—was honest, the Defense insisted upon calling a witness to show his
character for truthfulness, and the military judge allowed it. He allowed the
Defense to take an in-place recess to line up their next witness, and ultimate-
ly, the Defense called four witnesses to testify the court reporter was truthful.
As described above, both the court reporter and the Defense witness testified
that the military judge had appeared annoyed with the lead defense counsel
during trial. After presentation of evidence, the parties conducted further
voir dire. The military judge then heard argument on the recusal motion,



   22  For example, the Defense tried to get the military judge to agree that a Defense
witness was a reasonable person within the meaning of the apparent bias standard.
See Art. 39(a) Hearing, Track 3 at 21:50. The civilian defense counsel also attempted
to box the military judge into committing that it would reduce any appearance of
partiality if he recused himself and allowed another judge to consider the post-trial
Article 39(a) issues, arguing recusal was the “best possible situation” to allow
another judge to decide the motion and ensure “the record is clean.” Id. at 44:38-
44:53.
   23  We did not find a written or verbal ruling in the record. The military judge’s
questioning indicates that he did not believe the Defense presented evidence that the
Petitioner honestly mistook the victim for his girlfriend when he touched the victim’s
buttocks. Petitioner’s statements were that he had been consuming alcohol at the
military ball, did not know what incident the victim was talking about, and surmised
he must have confused the victim with his girlfriend. The evidence showed the victim
and Petitioner’s girlfriend looked alike and that they had switched places—
potentially without Petitioner’s knowledge—in a dark, loud, crowded place just before
Petitioner touched the victim’s buttocks.




                                          18
                    Brown v. United States, NMCCA No. 201900050
                                 Opinion of the Court

which he denied. The Defense then requested a stay of proceedings to allow
counsel to file an extraordinary writ petition with this Court, which the
military judge also denied. 24
    At that point, the military judge confirmed the parties did not have any
further evidence to present on any other issues, noted he would re-read the
parties’ briefs and consult the record of trial, and then stated, “I am not
granting any oral argument on these issues, therefore this Article 39(a) is
terminated,” and abruptly ended the hearing. 25 When trial defense counsel
began speaking, saying, “Just for the record, your Honor,” the military judge
said, “We’re off the record,” and told counsel he could submit anything he
wanted in writing. 26 The military judge then left the courtroom.
    A member of Petitioner’s defense team represented a different client be-
fore the military judge later that same day. In response to voir dire in that
case, the military judge stated that the earlier voir dire during Petitioner’s
post-trial Article 39(a) session had made him feel uncomfortable and that he
(the military judge) had only denied the Defense the ability to present oral
argument (when requested) one other time across hundreds of motions.

   5. Review of military judge’s actions post-trial
    Based on our review and consideration of the post-trial record, we find the
military judge improperly disallowed oral argument and that, in the context
of the facts and circumstances of this case, his actions give rise to an appear-
ance of bias. First, it is apparent that at the beginning of the hearing the
military judge and the parties all contemplated that the Defense and
Government would have an opportunity to be heard on all the substantive
issues at the hearing. When the civilian defense counsel strayed from proper
voir dire questions into commentary or argument on the three issues that
related to the mistrial motion, the military judge repeatedly told the civilian
defense counsel that he could make those points during argument. Then the
military judge allowed both sides to present oral argument on the recusal
motion. This initial willingness to hear argument on the motion for a mistrial




   24 In the alternative, the trial defense counsel asked the military judge to support
the Defense’s efforts for the JAG to refer the case to NMCCA for review. Trial
defense counsel noted that the case was “sub-jurisdictional” and that a writ petition
would be in his client’s interests because the case may not otherwise reach NMCCA.
   25Art.     39(a) Hearing, Track 4 at 6:41-7:21.
   26 Id.




                                             19
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

thus casts a pallor of partiality on the subsequent, sudden denial of oral
argument on that same motion.
    Second, multiple procedural rules contemplate that oral argument may be
presented in conjunction with the issues taken up at the post-trial Article
39(a) session. The convening authority had ordered the post-trial session—as
he was permitted to do under R.C.M. 1102(d) any time before taking initial
action—for the specific purpose of addressing three discrete issues. Once such
a hearing has been ordered, the military judge “shall take such action as may
be appropriate.” R.C.M. 1102(e)(2). The Defense’s written brief for the post-
trial Article 39(a) session indicated the Defense desired oral argument on the
three substantive issues the convening authority had referred for review. The
procedural rule in effect at the time of the post-trial Article 39(a) stated,
“Upon request, either party is entitled to an Article 39(a) session to present
oral argument . . . concerning the disposition of written motions.” R.C.M.
905(h) (emphasis added).
    Given that the post-trial Article 39(a) session had been ordered by the
convening authority, and the Defense filed a written motion invoking their
right to present oral argument, the Defense was entitled to present oral
argument at this post-trial hearing. The CAAF has held that R.C.M. 905
“requires that the military judge hold a hearing on a written motion” and
that the language of R.C.M. 905(h) is “compulsory.” United States v. Savard,
69 M.J. 211, 212-13 (C.A.A.F. 2010) (holding military judge erred by resolving
written motion without a hearing over Defense objection, but finding error
harmless). 27 Additionally, once the convening authority ordered the post-trial
Article 39(a) hearing, the Defense motion requested that the military judge
grant a mistrial pursuant to R.C.M. 915, which requires that “the military
judge shall inquire into the views of the parties on the matter.” R.C.M. 915(b)
(emphasis added).
    The military judge’s failure to allow any oral argument thus not only ran
afoul of R.C.M. 905 and 915, but also served to frustrate the Defense’s
attempts to defend Petitioner. From our perspective, in addition to being



   27  We do not hold that the mere act of filing a written post-trial motion entitled
the Defense to a post-trial Article 39(a) hearing at which to present oral argument.
However, once the hearing was ordered by the convening authority under R.C.M.
1102, R.C.M. 905 plainly contemplates—as the parties and the military judge
initially did here—that each side will be able to present oral argument “concerning
the disposition of written motions,” which in this case encompassed the three issues
for which the convening authority had ordered the hearing.




                                         20
                Brown v. United States, NMCCA No. 201900050
                             Opinion of the Court

required, oral argument was a component of the full and fair litigation of
these substantive issues merited at the specially-convened session—
particularly with respect to the military judge’s decision to instruct the
members on the defense of accident as opposed to the defense of mistake of
fact (which the Defense requested and was denied)—as any of the three
issues could potentially result in a mistrial if the military judge were to find
he had erred. The military judge may have believed that at least some of the
issues had been fully litigated during trial, as the parties had discussed the
Defense motion for a mistrial based on the alleged instructional error after
the members returned findings, and so this argument was not new to the
military judge. But the parties never discussed the substance of the two other
alleged errors relating to character for truthfulness of Petitioner and his
then-girlfriend as it related to the Defense mistrial motion. 28 In any event,
the convening authority not only sought additional input from the military
judge on all three issues, but apparently saw fit to grant the trial defense
counsel a forum in which he could present evidence and argument to the
military judge. 29
    We recognize that denying oral argument—in and of itself, and in an or-
dinary case—may not typically rise to the level of requiring recusal of the
presiding judge. And we recognize it is the military judge’s responsibility to
ensure “that court-martial proceedings are conducted in a fair and orderly
manner, without unnecessary delay or waste of time or resources.” R.C.M.
801(a), Discussion. Thus, the military judge could properly control the time,
place, duration, and manner of oral argument. But it is difficult to square the
military judge’s duty to ensure fairness—both actual and the appearance
thereof—with the judge’s decision to deny oral argument, in toto, on poten-
tially case-dispositive issues the Defense had fought hard to be able to
present and regarding which the convening authority desired further review.



   28 At trial, the Defense attempted to elicit evidence of the Petitioner’s character
for truthfulness, but the trial counsel objected on grounds of relevance and the
defense counsel did not seek an Article 39(a) to advocate in favor of eliciting the
evidence. When trial defense counsel attempted to elicit similar testimony pertaining
to Petitioner’s ex-girlfriend—the Defense’s key witness—the parties did discuss
whether her credibility had been attacked, and the military judge ruled it had not
been.
   29  Although on appellate review this Court might consider issues of forfeiture if
the Defense had failed to adequately preserve issues of error, for purposes of the
post-trial Article 39(a) session, the convening authority sought analysis from the
military judge.




                                         21
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

In light of the requirements of R.C.M. 905, the military judge’s choice to deny
all oral argument and abruptly end the hearing, following his denial of the
recusal motion, was “conduct that would lead a reasonable [person] knowing
all the circumstances to the conclusion that the judge’s impartiality might
reasonably be questioned.” Hasan, 71 M.J. at 418 (citation omitted).
    Regardless of the merits of the three substantive issues or the Defense’s
mistrial motion as a whole, the military judge’s actions under the circum-
stances could lead a reasonable member of the public to believe he was biased
against the Defense. His denial of oral argument would not benefit the
Defense; it would only benefit the Government, which sought to maintain the
status quo. The improper denial was unarguably an action that appears to
inure to the detriment of the Defense and clearly served to frustrate their
efforts to persuade the military judge to grant a mistrial. Viewed in conjunc-
tion with evidence that, to some observers, the military judge was visibly
annoyed with the trial defense counsel during trial, this action gives rise to
an appearance of bias.
   We compare the facts of Petitioner’s case to other cases in which the
courts have evaluated the denial of a recusal motion—most arising in a post-
conviction appellate context. Comparing this case to others, we believe the
Petitioner’s writ petition has merit. We first consider that in Petitioner’s case
the military judge is still being “called upon to exercise discretion on [a]
matter of significance concerning findings.” Butcher, 56 M.J. at 92 (finding
the first Liljeberg factor was not met because the opposite was true—the
military judge was not called upon to exercise discretion in any significant
matters after the grounds for recusal arose). It is a “matter of discretion” for
the military judge to declare a mistrial. R.C.M. 915(a). Petitioner is now in
the position of having to accept a discretionary ruling from an apparently
biased judge, made without the benefit of oral argument, which the same
judge improperly denied in toto.
    We next note that the military judge’s challenged conduct—refusing to
hear oral argument on post-trial issues for which a post-trial Article 39(a)
hearing was specifically ordered by the convening authority—is “conduct
bearing on the merits of the proceedings” which could “undermine the basic
fairness of the judicial process.” Butcher, 56 M.J. at 93 (explaining why the
CAAF found the third Liljeberg factor not met). It is also conduct that is
“adverse to” Petitioner, id. at 94 (Baker, J., Concurring), and not a case of
“systematic bias.” Id. at 95 (Sullivan, J., Dissenting) (referring to the bias
alleged in United States v. Norfleet, 53 M.J. 262, 271 (C.A.A.F. 2000), where
the military judge’s supervisor was the same commander who forwarded the
case for referral consideration). These circumstances weigh heavily in favor of
granting relief to Petitioner.


                                       22
               Brown v. United States, NMCCA No. 201900050
                            Opinion of the Court

     Under the facts and circumstances presented here, the chance is simply
too high that a reasonable member of the public will not perceive the military
judge was able to fairly exercise his considerable discretion in these matters.
“ ‘[T]aken as a whole in the context of this trial, a court-martial’s legality,
fairness, and impartiality were put into doubt’ by the military judge’s
actions.” Quintanilla, 56 M.J. at 78 (quoting United States v. Burton, 52 M.J.
223, 226 (C.A.A.F. 2000)). Courts-martial must not just be fair, but must also
appear to be fair. When the partiality of the presiding military judge is at
issue, ultimately “what matters is not the reality of bias or prejudice but its
appearance.” Liteky, 510 U.S. at 548. Ensuring the appearance of fairness by
the presiding judge not only serves “to reassure the parties as to the fairness
of the proceedings,” but it also “is designed to enhance public confidence in
the integrity of the judicial system.” Quintanilla, 56 M.J. at 45 (citing
Liljeberg, 486 U.S. at 860). We believe the circumstances in this unique case
raise an appearance of bias sufficient to warrant remedial measures as a
means of ensuring the appearance of fairness and enhancing public confi-
dence in these proceedings.
    Accordingly, we find that with respect to a portion of the requested relief
“the right to issuance of the writ is clear and indisputable; and . . . the
issuance of the writ is appropriate under the circumstances.” Hasan, 71 M.J.
at 418 (citing Cheney, 542 U.S. at 380-81).

                              III. CONCLUSION

    The petition for extraordinary relief in the nature of a writ of prohibition
or a writ of mandamus is GRANTED IN PART. The military judge who
presided over Petitioner’s trial is ordered removed from the case. The
remainder of Petitioner’s requested relief is DENIED. 30 The Stay is
LIFTED. The appropriate authority shall detail a new military judge in this
case who shall preside over a post-trial 39(a) hearing to consider the legal
issues identified by the convening authority.
  Chief Judge CRISFIELD, Senior Judge KING, and Judges GASTON and
STEWART concur.




   30 We leave to the sound discretion of the replacement military judge how to
proceed with the further progress of this case.




                                      23
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)



LAWRENCE, Judge, with whom STEPHENS, Judge, joins (dissenting):
    I respectfully dissent. I believe the majority commits the same overreach
as our sister service court of appeals did in United States v. Arness, and will
meet a similar fate. 74 M.J. 441 (C.A.A.F. 2015).
    Fundamentally, as an Article I court, our jurisdiction is limited to the
powers conferred by statute mandating that “we may not act unless Congress
has given us the authority to do so.” Loving v. United States, 62 M.J. 235,
239-40 (C.A.A.F. 2005); see also United States v. Kelly, 77 M.J. 404, 406
(C.A.A.F. 2018). Here, the adjudication of a sub-jurisdictional sentence
forecloses our direct means of review, as the Judge Advocate General [JAG]
has been granted—expressly by statute—sole discretionary authority to take
no action, to resolve the matter as he determines appropriate, or to refer it to
this Court to review matters of law. Absent the JAG’s decision—which is
independent of the parties and this Court—to send the matter for our review,
we will never have jurisdiction. Any consideration of the merits of this
petition necessarily relies upon improper expansion of our jurisdiction beyond
statutory grant, thereby functioning as an advisory opinion. This we cannot
do.
    “The courts of criminal appeals are courts of limited jurisdiction, defined
entirely by statute.” Arness, 74 M.J. at 442. Our limited jurisdiction—
relevant to Petitioner’s writ—is defined by Articles 66 and 69, Uniform Code
of Military Justice [UCMJ], 10 U.S.C. §§ 866, 869 (2012). Article 66(b)(1)
requires this Court to review the record in each trial “in which the sentence,
as approved, extends to death, dismissal of a commissioned officer, cadet, or
midshipman, dishonorable or bad-conduct discharge, or confinement for one
year or more.” Our actual and potential jurisdiction is reached through
Article 66(b), where the JAG “shall refer to a Court of Criminal Appeals
[CCA]” those cases that enjoy jurisdiction as defined by the statute. Art. 66,
UCMJ (emphasis added). Critically different is Article 69(a), which provides
that the JAG may send the case for our review of matters of law.
    Those cases tried at general court-martial receiving a sentence not meet-
ing the minimum requirements for mandatory review under Article 66 “shall
be examined in the office of the Judge Advocate General.” Art. 69(a), UCMJ.
However, those cases not reviewed by this Court pursuant to Article 66, or by
the JAG pursuant to Article 69(a)—such as this case tried at a special court-
martial—can still be reviewed by the JAG, either sua sponte or “upon
application of the accused” for inter alia, “error prejudicial to the substantial
rights of the accused.” Art. 69(b), UCMJ.




                                       24
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

   Once a case is subject to review by the JAG by either of these means, the
JAG may refer the case to the CCA. Specifically, Article 69(d) provides that
the CCA may review, under Article 66:
           (1) any court-martial case which
              (A) is subject to action by the Judge Advocate General
       under [§ 869], and
              (B) is sent to the Court of Criminal Appeals by order of
       the Judge Advocate General; and
           (2) any action taken by the Judge Advocate General under
       this section in such case.
    The All Writs Act states that “all courts established by Act of Congress
may issue all writs necessary or appropriate in aid of their respective
jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.
§ 1651(a); see also United States v. Denedo, 556 U.S. 904, 911 (2009); Rule for
Courts-Martial 1203(b), Discussion. “[M]ilitary courts, like Article III
tribunals, are empowered to issue extraordinary writs under the All Writs
Act.” LRM v. Kastenberg, 72 M.J. 364, 367 (C.A.A.F. 2013) (quoting Denedo,
556 U.S. at 911) (alteration in original). However, the All Writs Act does not
serve as “an independent grant of jurisdiction, nor does it expand [our]
existing statutory jurisdiction.” Id. at 367 (citing Clinton v. Goldsmith, 526
U.S. 529, 534-35 (1999)). Thus, in order to grant Petitioner’s prayer for relief,
the All Writs Act requires that the requested writ be “ ‘in aid of’ the issuing
court’s jurisdiction.” Goldsmith, 526 U.S. at 534 (emphasis added).
    In Arness, the Court of Appeals for the Armed Forces [CAAF] determined
that referral by the Air Force JAG to the CCA is “a statutory prerequisite” for
a CCA’s review. 74 M.J. at 443. The CAAF further explained that Article
69(d) does not grant a CCA the authority to review “every case which is
subject to action by the [JAG] pursuant to Article 69. Instead, it grants the
CCA authority to review any action taken by the [JAG] . . . that the [JAG]
elects to refer to the CCA.” Id. (emphasis added). Lieutenant Colonel Arness
had been convicted at general court-martial of several specifications of
absenting himself without authority, false official statements, and conduct
unbecoming an officer. He was sentenced to 11 months’ confinement and a
reprimand. The Air Force JAG completed review under Article 69(a) and
“determined that the findings and sentence were supported in law, and
elected not to send the case to the CCA for review under Article 69(d).” Id. at
442. Since the JAG did not refer the case to the CCA, the CAAF held that
“[c]onsideration of extraordinary relief [was] not ‘in aid’ of the CCA’s jurisdic-
tion, because the CCA had none in the first place.” Id. at 443. Accordingly,
the CAAF rejected the petition.


                                       25
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

    Here, the entirety of Petitioner’s adjudged sentence by the members at
special court-martial was a reduction in grade. Consequently, he is neither
eligible for mandatory review by this Court pursuant to Article 66, nor to
review by the JAG pursuant to Article 69(a). Rather, Petitioner will be
entitled to a review by a judge advocate pursuant to Article 64, UCMJ. He
may also have his case reviewed, sua sponte, by the JAG, or may seek review
from the JAG, pursuant to Article 69(b). But because the case is not yet final,
Petitioner has not yet had the opportunity to seek review by the JAG. The
JAG, of course, has not yet had the opportunity to consider his options—and
the statute reserves that consideration to him alone.
    The majority opinion has inexplicably ignored the simple and unambigu-
ous language of the statute—the JAG has absolute discretion to act on a case
with a sentence below the jurisdictional limit of this Court [a sub-juris-
dictional case]. First, the JAG may identify, sua sponte, “newly discovered
evidence, fraud on the court, lack of jurisdiction over the accused or the
offense, error prejudicial to the substantial rights of the accused, or the
appropriateness of the sentence.” Art. 69(b), UCMJ. Most cases of this
nature, however, arise by way of application to the JAG by a petitioner using
these same grounds to pray for relief. Once in receipt of such an application,
the JAG alone is vested with statutory authority to review and decide
whether to take appropriate action by: (1) taking no action by denying the
application; (2) setting aside the findings or sentence; (3) ordering a rehear-
ing; (4) dismissing the charges; or (5) sending it to the CCA for Article 66
review. Art. 66(c) and (d), UCMJ. Here, the majority opinion recognizes our
limited jurisdiction, but simply disregards the central, statutory—and
independent—role of the JAG in considering the merits of a sub-jurisdictional
matter not sent to us by the JAG. The statute explicitly confers this role upon
the JAG alone, granting him total discretion in reviewing sub-jurisdictional
matters and determining the appropriate action.
    The majority usurps the powers Congress specifically vested in the JAG
to consider sub-jurisdictional applications and determine whether they may
be resolved through means under his discretion, including sending cases to
this Court for review. Far from being “in aid of” our jurisdiction under the All
Writs Act, 28 U.S.C. 1651(a), the majority has judicially stripped jurisdiction
from where it resides in order to resolve the merits of the petition.
   The Supreme Court in FTC v. Dean Foods Co. addressed the doctrine of
potential jurisdiction, in which it noted that “where a case is within the
appellate jurisdiction of the higher court a writ . . . may issue in aid of the
appellate jurisdiction.” 384 U.S. 597, 603 (1966) (quoting McClellan v.
Carland, 217 U.S. 268, 280 (1910)) (alteration in original) (emphasis added).
The Court went on to cite other cases in which an injunction was appropriate


                                      26
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

to preserve the court’s jurisdiction pending other administrative actions or
other review required under statute. The Court said that “[i]t would stultify
congressional purpose to say that the [Federal Trade] Commission did not
have the incidental power to ask the courts of appeals to exercise their
authority derived from the All Writs Act.” Id. at 606. The Court noted that,
absent injunctive relief, undoing a merger and effectively restoring the
competitive marketplace would be impossible should courts of appeals not
step in prior to irreparable harm having been suffered. Application of the
doctrine was not a matter of convenience, but of absolute necessity to remain
consistent with the statutory purpose.
    Potential jurisdiction applies whenever the findings and sentence are not
yet announced and when a jurisdictional sentence has been announced.
Appellate courts in receipt of a petition at this stage rightly consider that
there is potential for their jurisdiction under Article 66. We necessarily take
action to preserve—aid—our ability to continue the development of what is at
that stage of the proceeding and at the time of the petition an open-ended
question. That is not the case here and in other cases where the announced
sentence was unambiguously and forever below the statutory threshold for
direct review. We do little to discourage piecemeal litigation, we increase
delay, and we effectively provide an advisory opinion when we consider the
merits in a matter such as this, which is one or more steps premature or may
never ripen at all, absent independent action by the JAG. We also all but
invite an accused with a sub-jurisdictional sentence to completely bypass the
statutory review scheme set out in Articles 64, 69(a), and 69(b) by immediate-
ly petitioning this Court for extraordinary relief. 1
    Proper application of the statute and the doctrine of potential jurisdiction
preserves those petitions for extraordinary relief brought by petitioners prior
to announcement of a sub-jurisdictional sentence, where potential appellate
jurisdiction still exists. Because Petitioner’s adjudged sentence does not—and
cannot—qualify for automatic review by our Court pursuant to Article 66,
and because Petitioner has not submitted an application to the JAG for
consideration, much less the petition sent by the JAG to this Court pursuant
to his exclusive authority under Article 69(d), this Court has no authority to
presume the JAG’s action and create jurisdiction. There is no feasible way by




   1  We would equally be inviting an accused whose sub-jurisdictional case was
referred to trial on or after 1 January 2019, to bypass the new statutory review
scheme set out in Article 69(d), UCMJ (2019).




                                      27
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

which this Court may claim jurisdiction in a sub-jurisdictional case without
completely ignoring the statute and the JAG’s indispensable role.
   The majority discusses potential jurisdiction as a “possible pathway” for
CCAs to take on matters situated such as the present petition. Majority
Opinion at *4. In actuality, this “possible pathway” is a newly-paved highway
carved straight through the statute. The majority forges ahead to the merits
without regard to the statute and the powers Congress reserved to the JAG.
    In enacting Article 69, Congress specifically conferred upon the JAG—not
the CCA—authority to consider alleged errors in a case with a sub-
jurisdictional sentence. In doing so, Congress made abundantly clear that
there would be an intermediary and indispensable step before we might ever
consider such a matter. Unlike in Dean Foods Co., our statute specifies that
the JAG is vested with the authority to review and rectify any harm to
Petitioner. Only our stay of proceedings below has interrupted completion of
the military judge’s ruling on the remaining issues and action by the conven-
ing authority. Nonetheless, the majority opinion is to gain—that is, manufac-
ture—potential jurisdiction by circumventing the express authority of the
JAG.
    This special court-martial had the authority to adjudge a sentence within
the appellate jurisdiction of this Court. Prior to the moment the sub-
jurisdictional sentence was announced, this Court had potential jurisdiction.
This is because Petitioner still had the potential to perfect his own appeal
should he receive a severe enough sentence to qualify for judicial review from
this Court.
    A line of cases from the CAAF recognize the application of the doctrine of
potential jurisdiction as it relates to Article 66. See Howell v. United States,
75 M.J. 386 (C.A.A.F. 2016) (vacating military judge’s ruling directing the
convening authority to provide Article 13, UCMJ, sentencing credit in the
convening authority’s action); LRM v. Kastenberg, 72 M.J. 364 (C.A.A.F.
2013) (granting pretrial motion allowing special victims’ counsel to be heard
on factual matters); Hasan v. Gross, 71 M.J. 416 (C.A.A.F. 2012) (granting
pretrial removal of the military judge for bias, inter alia, ordering the forcible
shaving of Hasan). The common theme running through each is that—
whether the case was in pretrial motions, or after the close of courtroom
proceedings while awaiting the convening authority’s action—at the time of
their petition they all had Article 66 qualifying sentences in play. By opera-
tion of 66(b), JAG would have no authority whatsoever but to send cases that
meet the statutory qualifications to the CCA. However, what we once had
jurisdiction over does not continue indefinitely. Goldsmith, 526 U.S. at 536
(explaining that there is no source of continuing jurisdiction over actions that
a military appellate court had at one time the power to review).

                                       28
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

    The majority relies on these same cases, although none actually aids Peti-
tioner’s argument. In fact, these cases highlight how potential jurisdiction is
supposed to work in line with rather than in contravention of the statute. In
Hasan, the military judge’s bias was at issue in a writ of mandamus. At that
stage of those proceedings, the possibility of automatic jurisdiction for the
Army Court of Criminal Appeals [ACCA] was very much in play. What good
would it do to fail to address such an important issue during the infancy of
the trial and simply wait for Major Hasan to be convicted and sentenced with
an Article 66 qualifying sentence? Under the circumstances, ACCA was
correct to act when it did, and when it acted, there was no statutory bar to its
jurisdiction. In fact, the wind of potential jurisdiction was at its back. Had
Major Hasan filed his extraordinary writ after a (hypothetical) sub-juris-
dictional sentencing, but prior to convening authority’s action, as with this
case, I believe ACCA would not have had jurisdiction to hear it.
    In LRM v. Kastenberg, a writ was used to determine whether a military
judge had erred in prohibiting the special victims’ counsel for a sexual assault
victim from being heard on a motion under Military Rule of Evidence 412.
Naturally, this would be something that would aid in the jurisdiction of the
CCA. Waiting until all relevant victim rights issues had been ruled upon
without legal representation and the trial was concluded would be wasteful
and possibly unjust. This would be particularly so from the point-of-view of
the alleging victim because an acquittal would permanently foreclose the
possibility of any appellate review of this issue.
    In Howell v. United States, it was actually the Government who sought
the extraordinary writ prior to the action by the convening authority on the
findings and sentence for the retrial. The Government wanted to clarify what
Staff Sergeant Howell’s pay rate would be during his re-trial and whether he
was entitled to confinement credit resulting from his lower pay rate.
    All the above cases have two things in common: they are prime examples
of the use of an extraordinary writ to “pause” trial proceedings to seek an
answer from an appellate court on an important legal issue that could not
wait, and none of them speak whatsoever to the idea that a case with a sub-
jurisdictional sentence can avail itself of a writ from a CCA. In fact, there is
not a single case the majority can cite for this unique proposition. It has
probably never occurred to one receiving a sub-jurisdictional sentence to
petition this Court or our sister CCAs, for such a writ, because of the rather
plain language of Articles 66 and 69.




                                      29
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

    The majority comments on Howell and injects significant meaning into
the fact that the convening authority, under the version of Article 60 applica-
ble at that time, was still free to approve a sub-jurisdictional sentence. 2 The
majority then compares the convening authority’s statutory option to act with
the JAG’s statutory option to act in sending a sub-jurisdictional Article 69
case to the CCA, and concludes they are essentially the same in quality for
the purposes of potential jurisdiction. First, it would have been incredibly
unlikely the convening authority would have approved only a sub-
jurisdictional sentence based on the facts of Howell. Second, there is a
significant difference between the convening authority approving an ad-
judged sentence and the JAG exercising his Article 69 options. And that
significant difference is that the convening authority is the representative of
the United States and essentially one of the parties to the litigation. An
accused as petitioner is naturally a party, as is a victim with a victims’ legal
counsel a real party in interest. The JAG is not a party to the litigation. He or
she is a totally separate actor upon whom none of the parties to the case can
force action. In a sub-jurisdictional case, an Article 66 appeal may never be
perfected and the doctrine of potential jurisdiction—as commonly and
properly understood—is extinguished. The way is shut. It was made by
Congress and the JAG keeps it, until he alone may (or may not) decide the
time comes to seek CCA review.
    Further, even if the convening authority reduced the sentence to sub-
jurisdictional levels, would this not itself be a bar to Article 66 review? Or
would the majority insist that the approved sentence, because it could still be
considered by the JAG and possibly sent to the CCA, still receive direct,
automatic appeal? Probably not. And probably because this would cut the
JAG out of the process. There is no difference between that scenario and
what is happening now. Here, the JAG has been cut out of the process. He
might receive a petition from First Sergeant Brown, and the JAG might send
it to this Court, but for some reason, the majority side-steps the statute and
the prerogative of the JAG. This presumption, or eagerness, is the same
mistake our sister CCA made in Arness.
    In Arness, the Air Force Court of Criminal Appeals (AFCCA) decided that
it could second-guess the Air Force JAG’s decision to not refer a case to their
court. The majority here in its “possible pathway” argues similarly to the
AFCCA assertion that it had jurisdiction “because the [JAG] could have sent



   2  Apparently, the majority’s analysis would mean that only cases under the old
rules are then available for their invited writ end-run around the JAG.




                                       30
               Brown v. United States, NMCCA No. 201900050
                        LAWRENCE, J., (dissenting)

the case to the CCA for review.” Arness at 74 M.J. at 442 (emphasis added).
Our superior court made clear that AFCCA misread the statute—the CCA
could only act on a sub-jurisdictional case referred by the JAG and had no
authority to “act” on such a case not referred by the JAG. The CAAF consid-
ered and explicitly “repudiate[d] the expansive approach taken” in a line of
cases that “entertain[ed] petitions for extraordinary relief where the sentence
was less than that required for review before the service courts.” Id. at 443.
Further, as emphasized in Judge Baker’s concurring opinion, “if [the JAG’s]
actions were subject to CCA review without referral to the CCA by the [JAG],
then we would expect to have seen multiple cases involving such exercise of
jurisdiction.” Id. at 446 (Baker, J., concurring). We should trust the JAG to
review any petition that may be made by First Sergeant Brown, and we
should trust the JAG to refer it to us if he believes it merits our review. Not
only would we avoid the possibility of a cursory correction by our superior
court, we would be following the law.
    The majority is unnecessarily transfixed by the argument that the
CAAF’s decision in Arness is inapplicable to this case, yet believes Howell
does apply based upon the manner of writ employed in each case. Simply put,
Arness is a case in which the CAAF recognized the JAG’s defined role under
Article 69 to provide the appellate review for a sub-jurisdictional case. Arness
rejected the ability of CCAs to seize extraordinary writ jurisdiction and
entertain the petition. In contrast, in Howell, the appellant had received a
sentence (both a punitive discharge and greater than one year of confine-
ment) that would—unless reduced below the jurisdictional threshold by the
relatively unfettered powers convening authorities had at that time—
mandate the JAG’s referral to the CCA under Article 66. At its core, at the
time of that petition, this Court in Howell would undoubtedly hear the
matter. That is not the case here. There remains no approach by which the
sub-jurisdictional sentence announced by the members panel could be
escalated by the military judge or the convening authority to bring Petition-
er’s sentence within the ambit of our Article 66 jurisdiction. The manner of
writ employed in each case is inconsequential to our determination when the
statute itself is abundantly clear.
    The majority’s overly-expansive view of the doctrine of potential jurisdic-
tion is inconsistent with the CAAF’s holding in Arness. Considering Arness, I
doubt the continued validity of this Court’s opinion in United States v. Booker
as concerns application of Article 69. 72 M.J. 787 (N-M. Ct. Crim. App. 2013).
Although the vast majority of that opinion should remain intact with respect
to this Court’s jurisdiction in Articles 62 and 66, any discussion of our ability
to claim jurisdiction independent of the JAG’s decision to act pursuant to
Article 69(d) has equally been “repudiate[d]” by Arness. In order to apply the


                                       31
                 Brown v. United States, NMCCA No. 201900050
                          LAWRENCE, J., (dissenting)

doctrine of potential jurisdiction, the case must either have a jurisdictional
sentence or still have the possibility of receiving a jurisdictional sentence.
Potential jurisdiction cannot exclusively rely upon favorable consideration of
matters by the JAG and his independent certification to this Court for
review. Once a sub-jurisdictional sentence has been announced, the statute
simply does not allow a CCA to assert jurisdiction based upon what the JAG
could do. It is puzzling to suggest that, just because a mistrial is possible, 3
such a complete reset of the trial to the beginning stages where potential
jurisdiction would be back in play justifies judicial rewriting of the statute to
seize jurisdiction from the JAG following a sub-jurisdictional sentence.
    In some sense, I am reminded of Helen Palsgraf minding her business
near the scales at the train station. Like the platform guard, the majority
rushes at this petition in order to take action to solve some perceived
problem. But here, this Court’s ultimate legal review, like the injury to Mrs.
Palsgraf, is wholly reliant on some other independent, and unforeseeable,
action which is quite simply out of the control or knowledge of this Court and
the platform guard. If the JAG acts, then we might be able to review this
petition, but we have no way of knowing that now. It would be just as
improperly presumptuous for us to assume the right to review this case as it
would to allocate the responsibility for Mrs. Palsgraf’s injuries to the Long
Island Railroad. Article 69 makes the JAG the proximate cause of any review
of cases with sub-jurisdictional sentences. And that package has not yet
exploded.
   I would deny the petition.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




   3   See Majority Opinion at *8 n.10.




                                          32